Exhibit 10.2

 

Whitney Information Network, Inc. 2008 Long-Term Incentive Plan

 

RESTRICTED PERFORMANCE SHARE AGREEMENT

 

THIS AGREEMENT is made as of the 17th day of September, 2008 (the “Grant Date”),
between Whitney Information Network, Inc., a Colorado corporation (the
“Company”), and Charles M. Peck (“Grantee”). Capitalized terms not defined
herein (including Appendix A) shall have the meaning ascribed thereto in the
Whitney Information Network, Inc. 2008 Long-Term Incentive Plan (the “Plan”).

 

1.                                     Award.

 

(a)                                  Shares.  Pursuant to the Plan, the Company
hereby grants the Grantee six hundred thousand (600,000) restricted performance
shares (the “Shares”) of the Company’s Common Stock, par value $              
pursuant to the terms and conditions set forth herein (the “Award”); provided,
however, that this Award is subject to the Plan being approved by the
shareholders of the Company within one year from the Grant Date.   In the event
the Plan is not approved within one year from the Grant Date by the shareholders
of the Company, in accordance with the Company’s Articles of Incorporation and
Bylaws and all applicable law, this Award shall be null and void.

 

(b)                                 Plan Incorporated.  Grantee acknowledges
receipt of a copy of the Plan, and agrees that this Award shall be subject to
all of the terms and conditions set forth in the Plan, including future
amendments thereto, if any, pursuant to the terms thereof, which Plan is
incorporated herein by reference as a part of this Agreement.

 

2.                                     Vesting and Termination of Employment.

 

(a)                                  Vesting.

 

(i)             Provided that Grantee remains continuously employed by the
Company from the Grant Date until the fourth anniversary of the Grant Date (the
“Performance Period”) the Shares shall vest pursuant to the achievement of the 
performance targets (the “Performance Targets”), as set forth in
Section 2(a)(ii).

 

(ii)          One hundred thousand (100,000) Shares of the Award shall vest upon
the achievement of each of the following Performance Targets:

 

(A)                              the Closing Price (as such term is defined in
Appendix A) of the Company’s Common Stock equals or exceeds two dollars ($2)
over the course of any twenty (20) consecutive Trading Days (as such term is
defined in Appendix A);

 

--------------------------------------------------------------------------------


 

(B)                                the Closing Price of the Company’s Common
Stock equals or exceeds four dollars ($4) over the course of any twenty (20)
consecutive Trading Days;

 

(C)                                the Closing Price of the Company’s Common
Stock equals or exceeds six dollars ($6) over the course of any twenty (20)
consecutive Trading Days;

 

(D)                               the Closing Price of the Company’s Common
Stock equals or exceeds eight dollars ($8) over the course of any twenty (20)
consecutive Trading Days;

 

(E)                                 the Closing Price of the Company’s Common
Stock equals or exceeds ten dollars ($10) over the course of any twenty (20)
consecutive Trading Days; and

 

(F)                                 the Closing Price of the Company’s Common
Stock equals or exceeds twelve dollars ($12) over the course of any twenty (20)
consecutive Trading Days;

 

For avoidance of doubt it is understood that no more than one hundred thousand
(100,000) Shares may vest in connection with the achievement of each Performance
Target, and it is further understood that several Performance Targets may be
reached simultaneously in connection with the achievement of a certain Closing
Price, in which case more than one hundred thousand (100,000) Shares may vest in
connection with such Closing Price.

 

(b)                                 Termination of Employment.

 

(i)             In the event Grantee’s employment is terminated for any reason
other than by Grantee for Good Reason (as such term is defined in Appendix A) or
by the Company without Cause (as such term is defined in Appendix A) prior to
the expiration of the Performance Period, all Shares granted pursuant to this
Award shall be forfeited.

 

(ii)          In the event Grantee’s employment is terminated by Grantee for
Good Reason or by the Company without Cause prior to the expiration of the
Performance Period, the Performance Period shall be treated as ending on the
90th day following such termination, or if earlier, the Performance Period (the
“Revised Performance Period”) and Shares shall vest to the extent the
Performance Targets are met on or before the last day of the Revised Performance
Period.

 

(c)                                  Change in Control.

 

(i)             If prior to the expiration of the Performance Period, an
Acquisition of the Company occurs, all unvested Shares shall vest effective
immediately prior to the consummation of such transaction.

 

2

--------------------------------------------------------------------------------


 

(ii)          In the event Grantee’s employment is terminated by Grantee for
Good Reason or by the Company without Cause prior to the expiration of the
Performance Period, and if such termination of employment occurs during the
twelve (12) month period following a Change in Control of the Company, the
Performance Period shall be treated as ending on the on the 90th day following
such termination, or if earlier, the Performance Period (the “Change in Control
Performance Period”) and Shares shall vest to the extent the Performance Targets
are met on or before the last day of the Change in Control Performance Period.

 

(d)                                 Expiration of Performance Period. 
Notwithstanding anything in this Agreement to the contrary, any Shares that have
not vested at the expiration of the Performance Period (or the Revised
Performance Period, as applicable) shall be forfeited and revert back to the
Company.

 

(e)                                  Forfeited Shares.  Grantee shall have no
rights whatsoever with respect to any Shares that are forfeited and such Shares
shall revert back to the Company.

 

3.                                     Recapitalizations and Similar
Transactions.  If the outstanding shares of Common Stock of the Company are
increased or decreased or changed into or exchanged for a different number or
kind of shares or other securities of the Company by reason of any
recapitalization, reclassification, reorganization, stock split, reverse split,
combination of shares, exchange of shares, stock dividend or other distribution
payable in capital stock of the Company or other increase or decrease in such
shares effected without receipt of consideration by the Company occurring after
the Grant Date, an equitable, appropriate and proportionate adjustment to the
Performance Targets and/or Shares shall be made by the Committee.

 

4.                                     Transferability/Escrow.  The Shares may
not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of, until such Shares have vested pursuant
to this Agreement. To ensure the Grantee’s compliance with this Section 4, the
certificate evidencing the Shares may be held in escrow for the Grantee, until
such time when the certificate may be distributed to the Grantee following the
vesting of Shares to which such certificates relate.

 

5.                                     Certificates.  With respect to Shares
issued pursuant to this Agreement, each certificate representing such Shares
shall bear the following legend:

 

“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, are subject
to restrictions on transfer and other terms and conditions, which are set forth
in the Whitney Information Network, Inc. 2008 Long-Term Incentive Plan (the
“Plan”), and in an Agreement entered into by and between the registered owner of
such shares and Whitney Information Network, Inc. (the “Company”), dated
                , 2008 (the “Award Agreement”).  A copy of the Plan and the
Award Agreement may be obtained from the Secretary of the Company.”

 

3

--------------------------------------------------------------------------------


 

6.                                     Withholding.  To the extent that the
grant, the receipt or the vesting of any Shares results in income to Grantee for
federal or state income tax purposes, Grantee shall deliver to the Company at
the time of such grant, receipt or vesting, as the case may be, such amount of
money as the Company may require to meet its withholding obligation under
applicable tax laws or regulations, and, if Grantee fails to do so, the Company,
may in its sole discretion, (i) cause the Shares and the Grantee’s right to
receive the Shares to be forfeited or (ii) withhold from any cash or stock
remuneration then or thereafter payable to Grantee any tax required to be
withheld by reason of such resulting compensation income.

 

7.                                     Status as a Shareholder.  Until the
restriction on the transfer of Shares pursuant to Section 4 of this Agreement
has lapsed, the Grantee shall have no rights as a shareholder, including the
right to vote the Shares. Additionally, any distributions that are made with
respect to Shares shall be subject to the same restrictions and conditions as
the Shares with respect to which they were paid.  Notwithstanding anything to
the contrary, at the discretion of the Company, all such distributions may be
held in escrow (subject to the same restrictions and conditions) until all
restrictions on the respective Shares have lapsed.

 

8.                                     Status and Issuance of Shares.  Grantee
agrees that the Shares will not be sold or otherwise disposed of in any manner
which would constitute a violation of any applicable federal or state securities
laws.  Grantee also agrees (i) that the certificates representing the Shares may
bear such legend or legends as the Company deems appropriate in order to assure
compliance with applicable securities laws, (ii) that the Company may refuse to
register the transfer of the Shares on the stock transfer records of the Company
if such proposed transfer would be in the opinion of counsel satisfactory to the
Company constitute a violation of any applicable securities law and (iii) that
the Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Shares.  Notwithstanding any other
provisions of this Agreement, the issuance or delivery of Shares may be
postponed for such period as may be required to comply with applicable
requirements of any national securities exchange or any requirements under any
law or regulation applicable to the issuance or delivery of such Shares.  The
Company shall not be obligated to issue or deliver the Shares if the issuance or
delivery thereof shall constitute a violation of any provision of any law or of
any regulation of any governmental authority or any national securities
exchange.

 

9.                                     Committee’s Powers.  No provision
contained in this Agreement shall in any way terminate, modify or alter, or be
construed or interpreted as terminating, modifying or altering any of the
powers, rights or authority vested in the Committee or, to the extent delegated,
in its delegate pursuant to the terms of the Plan or resolutions adopted in
furtherance of the Plan, including, without limitation, the right to make
certain determinations and elections with respect to the Shares.

 

10.                               Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of any successors to the Company and all
persons lawfully claiming under Grantee.

 

4

--------------------------------------------------------------------------------


 

11.                               Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Florida.

 

[SIGNATURES ON FOLLOWING PAGE]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Grantee has executed this Agreement,
all as of the date first above written.

 

 

 

COMPANY:

 

 

 

WHITNEY INFORMATION

 

NETWORK, INC.

 

 

 

 

 

By:

/s/ Steven C. Barre

 

 

Steven C. Barre, Lead Director

 

 

 

GRANTEE:

 

 

 

/s/ Charles M. Peck

 

Charles M. Peck

 

6

--------------------------------------------------------------------------------


 

APPENDIX A

 

SELECTED DEFINITIONS

 

“Acquisition of the Company” means any Change in Control of the Company which is
triggered by the either of the events described in paragraphs (b) or (c) of the
definition of “Change in Control” as set forth in this Exhibit A.

 

“Cause” means any one or more of the following:

 

(a)                                  a material breach or default by Grantee of
his employment agreement with the Company (“Employment Agreement”), which breach
or default remains uncured after thirty (30) days following Grantee’s receipt
from the Company of written notice specifying such breach or default, if subject
to cure;

 

(b)                                 a material breach or default by Grantee of
any confidentiality, non-compete and non-solicitation agreement with the
Company;

 

(c)                                  any failure or refusal by Grantee to
perform the duties required of him pursuant to his Employment Agreement, except
by reason of Grantee’s death or Disability, which failure or refusal remains
uncured after thirty (30) days following Grantee’s receipt from the Company of
written notice specifying such failure or refusal, if subject to cure;

 

(d)                                 any material violation by Grantee of the
Company’s discrimination, harassment, or retaliation policies or procedures, as
may be established from time to time;

 

(e)                                  any conduct that is a material violation of
the laws, rules, regulations or orders of any governmental agency applicable to
the Company;

 

(f)                                    any material breach of a fiduciary duty
owed by Grantee to the Company;

 

(g)                                 any conviction of, withhold of adjudication
as to, or plea of no contest (nolo contendre) to a felony involving an act of
fraud, misappropriation of funds or embezzlement in connection with Grantee’s
duties;

 

(h)                                 Grantee’s death or inability to perform the
essential functions of his position under his Employment Agreement, with or
without reasonable accommodation, for any period of thirty (30) consecutive or
non-consecutive days (“Disability”).

 

7

--------------------------------------------------------------------------------


 

“Change in Control” means the occurrence of one of the following events after
the date of this Award:

 

(a)                                  any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
(an “Acquiring Person”) shall acquire voting securities of the Company and
immediately thereafter is a beneficial owner (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934) of 50% or more of either
(i) the then outstanding shares of common stock of the Company  or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that an Acquiring Person shall
not include the Company, any employee benefit plan of the Company, or any person
or entity organized, appointed or established by the Company for or pursuant to
the terms of any such plan;

 

(b)                                 the shareholders of the Company approve a
merger or consolidation of the Company with any other corporation, and the
merger or consolidation has been consummated, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent corporation (within the meaning of
Section 424(e) of the Code) of such surviving entity) at least a majority of the
Outstanding Company Voting Securities, such surviving entity or the parent
corporation of such surviving entity outstanding immediately after such merger
or consolidation; or

 

 (c)                               The shareholders of the Company approve a
plan of reorganization (other than a reorganization under the United States
Bankruptcy Code) or complete liquidation of the Company or an agreement for the
sale or disposition by the Company of all or substantially all of the Company’s
assets, and the Company has taken the first substantive step pursuant to the
plan of reorganization or complete liquidation or the sale or disposition has
been consummated.

 

“Closing Price” means if the shares of Common Stock are listed on the New York
Stock Exchange or NASDAQ, the closing price of the Common Stock on the date for
which Closing Price is being determined. If the shares are not then listed on
the New York Stock Exchange or NASDAQ, and if the shares of Common Stock are
then listed on any other national securities exchange or traded on the
over-the-counter market, the closing price value shall be the closing price on
the largest such exchange, or if the closing price is not available, the mean of
the closing bid and asked prices of the shares of  Common Stock on the
over-the-counter market, as reported by NASDAQ, the National Association of
Securities Dealers OTC Bulletin Board or the National Quotation Bureau, Inc., as
the case may be, on the day on which the determination is

 

8

--------------------------------------------------------------------------------


 

made or, if there is no closing price or bid or asked price on that day, the
closing price or mean of the closing bid and asked prices on the most recent day
(no more than ten days prior to the day of determination) preceding the day on
which the determination is made for which such prices are available.  If the
Closing Price cannot be determined pursuant to the above methodology, Closing
Price shall equal the fair market value of Common Stock as determined in good
faith by the Committee.

 

“Good Reason means any one or more of the following without the consent of the
Grantee:

 

(a)                                  a material breach or default by the Company
of the Employment Agreement;

 

(b)                                 a material reduction in Grantee’s duties
and/or responsibilities with the Company, provided that the Company becoming a
subsidiary of another entity or otherwise ceasing to be a publicly-held company
shall not in and of itself constitute circumstances described in this subsection
(b) unless a material reduction described in this subsection (b) otherwise
occurs in connection therewith; or

 

(c)                                  a reduction in Grantee’s Base Salary.

 

Notwithstanding the foregoing, the Grantee shall not be deemed to have
terminated with Good Reason unless:  (x) the Grantee terminates his employment
with the Company no later than 2 years following the initial existence of one or
more of the above referenced conditions; and (y) the Grantee provides to the
Company a written notice of the existence of the above-referenced
condition(s) within  90 days following the initial existence of such
condition(s) and the Company fails to remedy such condition(s) within 30 days
following the receipt of such notice.

 

“Trading Day” means each day on which the New York Stock Exchange is open.

 

9

--------------------------------------------------------------------------------